Applications pursuant to CPLR article 78, in the nature of writs of prohibition, unanimously denied, without costs and without disbursements. The stays heretofore granted herein on October 10, 1980, by a Justice of this court, are vacated. In the circumstances before us, we cannot say that there was an improvident exercise of discretion. It is apparent that the hearing court was concerned that further disclosure at this stage might conceivably endanger the life of a defendant. No opinion. Concur — Kupferman, J. P., Bims, Silverman, Bloom and Carro, JJ.